DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 18, 2021 are acknowledged.  Claims 1, 2, 8-12, 14, 17, 18, and 21 are pending in the application.  Claims 3-7 13, 15, 16, and 19-20 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frith et al. US 20030031774 (hereinafter “Frith”).
With respect to claims 1, 2, 14, and 18, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer (non-starch hydrocolloid polymer) and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  The gelation of particles (biopolymers) by temperature treatment is used (paragraph [0031]).  The most preferable temperature treatment is cooling, hence, a biopolymer gelling upon cooling is used (cooled food matrix) (paragraphs [0023]-[0031]).  Frith also teaches the composition comprising the gelled particles (cooled food matrix) can be applied to food products, such as such as spreads, dressings, sauces, or frozen desserts (claim 2) (paragraphs [0043], [0067], [0094], and 0073]-[0121]), and the food products further include a salt (sodium added as sodium salt comprising sodium chloride) (paragraphs [0049] and [0066]).  In one example, the composition comprising the gelled gellan biopolymer (cooled food matrix) was mixed with 3 g salt (sodium chloride) and other ingredients to form 1000 g of fresh 
Frith additionally teaches the composition comprising the biopolymers (non-starch hydrocolloid polymer) can be added to the foodstuff in an amount of at most 30 wt.% (paragraphs [0043]-[0047]), which encompasses the presently claimed ranges (claims 1, 14, and 18).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Frith also teaches the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer since the reference teaches a non-gelled aqueous phase (aqueous food matrix) dominated by CMC (7.6 wt% sodium ions) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer) (5.12 wt% sodium ions) in one example (paragraphs [0073]-[0096]).  Additionally, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  The composition comprising the gelled particles (aqueous food matrix) can be applied to food products (paragraphs [0043] and [0094]), Frith is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention, it is clear that the concentration of sodium in the composition (aqueous food matrix), which comprises the gelled particles, is higher than the concentration of sodium entrapped in the gelled particles (jellified non-starch hydrocolloid polymers), absent any clear and convincing evidence to the contrary.
While Frith does not expressly disclose adding the non-sodium metal salt to the food matrix in an amount of 0.3 wt% to 1.5 wt% of the food composition or the non-sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt added to the cooled food matrix (claims 1 and 18), Frith discloses mixing the biopolymers with a salt, such as potassium chloride, in a preferred concentration and the salt can be a chemically setting gelling agent (paragraphs [0028]-[0029] and [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt through routine experimentation in order to set/gel the biopolymer and prepare a final food product with organoleptically desirable characteristics (Abstract).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claims 8-10, Frith teaches the gelation of particles (biopolymers) by temperature treatment is used.  The most preferable temperature treatment is cooling, 
With respect to claims 11, 12, and 21, Frith teaches the gelling biopolymers is selected from the group consisting of  k-carrageenan, pectin, iota-carrageenan, cellulose, gellan, gelatin, alginate, agar, guar, or a combination thereof (paragraphs [0024] and [0030]).
Claim 17 relates to a food composition obtainable by the method according to claim 1.  It is unclear how the process steps described in claim 1 impart distinctive structural characteristics to the final food composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Further, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and MPEP 2113).  Since the food composition of claim 17 is substantially similar to the food product disclosed by Frith, as set forth above, the claim is unpatentable.  See also MPEP 2113 and 2114. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed August 18, 2021 is insufficient to overcome the rejection of claims 1, 2, 8-12, 14, 17, 18, and 21 based upon Frith as set forth in the last Office action because of the following reasons:
It is noted that the declarant is not one of the named inventors of the claimed invention (see paragraphs 1 and 2).  Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
Paragraphs 3-9 of the Declaration indicates the presently claimed invention is distinguishable from US Patent App Pub. No. 2003/0031774 to Frith et al. (“Frith”).  The Frith could not lead to a food composition having a higher total concentration of sodium in the aqueous food matrix than the concentration of sodium entrapped in the gelled biopolymers in Frith.  The concentration of sodium ions in the aqueous matrix is thus far lower than the total concentration of sodium ions in the gelled K-carrageenan particles in the examples of Frith.  Therefore, the total concentration of sodium in the aqueous food matrix of Frith is NOT necessary higher than the concentration of sodium entrapped in the gelled k-carrageenan in Frith (see Examples 2 and 4 of Frith).  Frith further provides no motivation or guidance to modify its composition and process to achieve the claimed higher concentration of sodium in the aqueous food matrix than the concentration of sodium entrapped in the gelled biopolymers in Frith. Frith is in fact completely silent about any sodium salt distribution in its final products.
Examiner disagrees.  Applicant is reminded that Frith is not limited to examples 2 and 4.  In fact, Frith teaches the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer since the reference teaches a non-gelled aqueous phase (aqueous food matrix) dominated by CMC (7.6 wt% sodium ions) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer) (5.12 wt% sodium ions) in example 1 (paragraphs [0073]-[0096]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Frith teaches gelling biopolymers that are identical to the presently claimed non-starch hydrocolloid polymers ([0024] and [0030]) as well as the sodium chloride salt 
Paragraph 10 of the Declaration indicates that the skilled artisan without hindsight would not have been motivated to modify Frith to thereby arrive at the claimed sodium concentration distribution required by claims 1 and 18.
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Paragraphs 12-15 of the Declaration indicate Frith does not disclose or suggest that such “organoleptically desirable characteristics” by which the composition could be optimized can somehow include a decrease in the sodium affinity to the gelled biopolymer particles having certain specific aspect ratio in combination with certain specific average width.  Without Frith recognizing the same advantages of the presently claimed invention, the skilled artisan would not have reached the claimed amount of non-sodium metal ions and the claimed ratio of the non-sodium metal ions to the sodium salt by optimizing the composition of Frith for “organoleptically desirable characteristics” as proposed by the Patent Office through routine experimentation.  Frith Frith for “organoleptically desirable characteristics” as proposed by the Patent Office would also achieve: i) a concentration of sodium in the aqueous food matrix that is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and ii) the claimed amount of non-sodium metal salt and the claimed ratio of the non-sodium metal salt to the sodium salt, as required by independent claims 1 and 18.
Examiner disagrees.  Applicant is reminded a new claim “does not become nonobvious simply because the patent specification provides a more comprehensive explication of the known relationships between the variables and the affected properties.” In re Applied Materials, Inc., ' 692 F.3d at 1297 (Fed. Cir. Aug. 29, 2012).  Given that Frith discloses mixing the biopolymers with a salt, such as potassium chloride, in a preferred concentration and the salt can be a chemically setting gelling agent (paragraphs [0028]-[0029] and [0061]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt through routine experimentation in order to set/gel the biopolymer and prepare a final food product with organoleptically desirable characteristics and rich in taste (Abstract and paragraph [0121]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered, but they are unpersuasive.
Applicant argues Frith fails to render obvious independent Claims 1 and 18 because Frith does not disclose or even suggest the claimed features i) that the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non- starch hydrocolloid polymer; and ii) the jellified non-starch hydrocolloid polymer comprises a non-sodium metal salt in an amount of 0.3 wt% to 1.5 wt% of the food composition and the non- sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt as required by independent Claims 1 and 18 discussed above.  The concentration of sodium ions in the aqueous matrix in examples 2 and 4 is thus far lower than the total concentration of sodium ions in the gelled K-carrageenan particles. See Frith, Examples 2 and 4, and paragraphs [0075]-[0078], [0106]-[0110], and [0115]-[0116]. Therefore, as set forth in paragraphs 7-8 of the enclosed Declaration, the total concentration of sodium in the aqueous matrix of Frith is NOT necessary higher than the concentration of sodium entrapped in the gelled x-carrageenan in Frith.  Frith further provides NO motivation or guidance to modify its composition and process to achieve the claimed higher concentration of sodium in the aqueous matrix than the concentration of sodium 
Examiner disagrees.  As discussed above, Frith teaches the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer since the reference teaches a non-gelled aqueous phase (aqueous food matrix) dominated by CMC (7.6 wt% sodium ions) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer) (5.12 wt% sodium ions) in example 1 (paragraphs [0073]-[0096]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Frith teaches gelling biopolymers that are identical to the presently claimed non-starch hydrocolloid polymers ([0024] and [0030]) as well as the sodium chloride salt is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention.
Applicant argues Frith does not disclose or suggest that such "organoleptically desirable characteristics" by which its composition could be optimized can somehow include a decreases in the sodium affinity to the gelled biopolymer particles and thus sodium reduction.  As set forth in paragraph 14 of the enclosed Declaration, without Frith recognizing the same advantages of the presently claimed invention, the skilled artisan would not have reached the claimed amount of non-sodium metal ions and the claimed ratio of the non-sodium metal ions to the sodium salt by optimizing the composition of Frith for "organoleptically desirable characteristics" as proposed by the Appl. No. 15/525,983Response to Office Action dated June 24, 2021 food matrix that is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and ii) the claimed amount of non-sodium metal salt and the claimed ratio of the non-sodium metal salt to the sodium salt, as required by independent Claims 1 and 18.
Examiner disagrees.  As previously discussed, a new claim “does not become nonobvious simply because the patent specification provides a more comprehensive explication of the known relationships between the variables and the affected properties.” In re Applied Materials, Inc., ' 692 F.3d at 1297 (Fed. Cir. Aug. 29, 2012).  Given that Frith discloses mixing the biopolymers with a salt, such as potassium chloride, in a preferred concentration and the salt can be a chemically setting gelling agent (paragraphs [0028]-[0029] and [0061]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt through routine experimentation in order to set/gel the biopolymer and prepare a final food product with organoleptically desirable characteristics and rich in taste (Abstract and paragraph [0121]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Applicant argues the skilled artisan without hindsight would not have been motivated to modify Frith to thereby arrive at the claimed sodium concentration distribution as required by Claims 1 and 18.  The skilled artisan without hindsight would not have been modified Frith to somehow change its composition and process to thereby arrive at the present claims.
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793